Citation Nr: 1710447	
Decision Date: 04/03/17    Archive Date: 04/11/17

DOCKET NO.  11-16 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.

2.  Entitlement to an initial compensable rating for gastroesophageal reflux disease (GERD), and entitlement to a rating in excess of 10 percent beginning July 9, 2015.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Casadei, Counsel





INTRODUCTION

The Veteran served on active duty from July 1994 to July 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in February 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The issues on appeal were previously remanded by the Board in September 2014.

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The issues of (1) service connection for a lumbar spine disorder; (2) a rating in excess of 10 percent for the GERD disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

Since the beginning of the claim, the Veteran's GERD disability has been manifested by epigastric distress and pyrosis (heartburn).  


CONCLUSION OF LAW

Since the beginning of the claim, the criteria for a 10 percent rating for the GERD disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.20, 4.31, 4.114, Diagnostic Code 7346 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016).  

Regarding the Veteran's increased rating claim for GERD, because the appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection, no additional notice is required.  The courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (interpreting that separate notification is not required for the "downstream" issue of initial rating); 38 C.F.R. § 3.159(b)(3)(i) (2015) (reflecting that there is no duty to provide VCAA notice upon receipt of a notice of disagreement). 

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, post-service treatment records, and the Veteran's statements. 

The Veteran was afforded VA examinations in September 2009 and July 2015. When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312.  For the reasons discussed in detail below, the Board finds that in combination, the VA examinations are adequate for ratings purposes of the GERD issue on appeal.  The VA examiners reviewed the Veteran's medical history and complaints, made clinical observations, and rendered opinions regarding the severity of the disability.  

As such, the RO has provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159 (c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Hence, no further notice of assistance to the Veteran is required to fulfill VA's duties to notify and assist in the development of the claim.

   Disability Rating Criteria-Laws and Regulations

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2016). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Rating Analysis for GERD

The Veteran contends that his service-connected GERD disability is worse than the current noncompensable rating contemplates and asserts that a higher disability rating is warranted. 

The Board notes that GERD is not among the listed conditions in the Rating Schedule.  When an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2016).  The Board finds that GERD is most closely analogous to Diagnostic Code 7346 (hiatal hernia) in terms of symptomatology and resulting disability pictures.

Under Diagnostic Code 7346, a 10 percent evaluation is warranted for a hiatal hernia with two or more of the symptoms required for a 30 percent evaluation which are of lesser severity than is required for a 30 percent evaluation.  A 30 percent evaluation requires persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation accompanied by substernal, arm, or shoulder pain which is productive of considerable impairment of health.  A 60 percent evaluation requires symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.

Upon review of all the evidence of record, both lay and medical, the Board finds that a 10 percent rating is warranted for the Veteran's GERD disability for the entire initial rating period on appeal.  

The Veteran was afforded a VA examination in September 2009.  He was diagnosed with acid reflux disease with a history of an old healed ulcer duodenum.  He reported that he had been taking medication for his symptoms, and occasionally had discomfort in the abdomen.  The Veteran also indicated that he was having heartburn (a. k. a. pyrosis) since active service.

During a July 8, 2015 VA examination, the examiner diagnosed the Veteran with GERD.  During the evaluation, the Veteran reported taking daily medication for his symptoms.  When eating spicy foods, the Veteran reported epigastric burning.  Also, the Veteran reported that when he forgets to take his medication, he experienced stomach cramping, nausea, and some diarrhea.  The examiner indicated that the Veteran had nausea approximately 4 times a year.  

Upon review of all the evidence of record, both lay and medical, the Board finds that the Veteran's GERD disability more nearly approximates a 10 percent rating for the entire initial rating period on appeal.  As noted by the VA examiners, the Veteran had symptoms of discomfort in the abdomen, stomach cramping, heartburn, nausea, and some diarrhea.  For these reasons, the Board finds that the Veteran's symptoms more nearly approximate two or more of the symptoms which are of lesser severity than is required for a 30 percent evaluation (i.e., epigastric distress and pyrosis).  For these reasons, the Board finds that a 10 percent rating is warranted for the Veteran's GERD disability since the beginning of the claim.

The issue of whether a rating higher than 10 percent for the Veteran's GERD disability is addressed in the remand section below.  Additionally, extraschedular consideration will be addressed in a subsequent decision, pending the development requested below.

ORDER

Since the beginning of the claim, a 10 percent rating for the GERD disability is granted, subject to the laws and regulations governing monetary benefits.


					REMAND

Low Back Disorder

As addressed in the September 2014 Board's remand, the Veteran has indicated that he was treated for his low back condition at Fort Knox, KY, Ireland Hospital while in service in September 1997.  The Board remanded the claim in order to obtain any outstanding treatment records.

Thereafter, in June 2015, the RO sent a request to the Ireland Army Hospital in Fort Knox, Kentucky, and also sent a request to the Records Management Center (RMC), requesting service treatment records from September 1, 1997 to September 30, 1997.  The RMC sent a response in July 2015 indicating that several searches for the Veteran's records were conducted, but no additional records were located.  Further, in a response received in July 2015, the Ireland Army Hospital indicated that there were no medical records pertaining to the Veteran at the facility; however, it was noted that the Veteran's paper record may have been retired to the National Personnel Records Center (NPRC).  The RO sent a letter to the Veteran in September 2015 explaining that service treatment records from the RMC could not be located and were therefore unavailable; however, it does not appear that the RO requested the Veteran's service treatment records from the NPRC.  This is especially problematic since the Ireland Army Hospital's July 2015 response specifically indicated that his records may have been retired to the NPRC.

GERD Disability

The Veteran was last afforded a VA examination on July 8, 2015.  Further, the most recent VA treatment record is dated in October 2014.  In a February 2017 statement, submitted by the Veteran's representative, it was noted that the Veteran had been "recently" treated for his GERD disability at the Detroit VA Medical Center.  

Although the evidence currently of record is sufficient to increase the Veteran's disability to 10 percent since the beginning of the claim, this more recent evidence suggests a worsening of the Veteran's disability since last examined by VA, warranting an updated examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

Extraschedular Consideration

In the September 2014 remand, the Board instructed the AOJ to specifically consider whether referral is needed for extraschedular consideration on either a single or collective basis.  Although the RO, in its September 2015 SSOC, found that extraschedular referral was not warranted because there is no evidence of marked interference with employment or frequent hospitalizations associated the Veteran's GERD, it did not address whether referral for an extraschedular rating is warranted based upon the "combined effect" of multiple service-connected disabilities.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the National Personnel Records Center (NPRC) to request any outstanding service treatment records from September 1997 pertaining to the Veteran's claimed in-service low back injury.

All attempts to fulfill this development should be documented in the claims file.  

2.  Obtain all outstanding VA treatment records from the Detroit VA Medical Center, specifically to include any recent treatment for the Veteran's GERD disability and low back.  

3.  If any additional STRs and/or low back treatment records are obtained, return the claims file to the VA examiner who provided July 2015 opinion and addendum with regard to the Veteran's low back disability.  The examiner is asked to review any new and pertinent medical records and clarify the etiology of the low back disability.  

4.  Consider whether referral for an extraschedular rating is warranted based upon a sole service connected disability or the "combined effect" of multiple service-connected disabilities (anxiety disorder, right and left ankle sprains, GERD, and bruxism).  

5.  Then, readjudicate the issues of (1) service connection for a lumbar spine disorder and (2) a rating in excess of 10 percent for the GERD disability, to include extraschedular consideration on either a single or collective basis.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


